 


109 HR 4611 IH: Small Business Disaster Relief and Recovery Participation Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4611 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to strengthen the participation of small businesses in recovery efforts following a major disaster, emergency, or terrorist event. 
 
 
1.Short titleThis Act may be cited as the Small Business Disaster Relief and Recovery Participation Act of 2005. 
2.Use of local contractors and nondiscrimination in major disaster relief and recoveryThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by striking sections 307 and 308 and inserting the following: 
 
307.Use of local firms and individuals 
(a)In generalIn the expenditure of Federal funds for debris clearance, distribution of supplies, reconstruction, and other major disaster or emergency assistance activities, that may be carried out by contract or agreement with private organizations, firms, or individuals, a preference shall be given, to the maximum extent feasible and practicable, to an organization, firm, or individual residing or doing business primarily in the area affected by the major disaster, emergency, or terrorist event by reason of which the assistance activities are provided. 
(b)Contracting goalThe Government shall set a goal of not less than 10 percent of the total dollar value of the contracts or agreements described in subsection (a) to be awarded to firms that are located in a county, parish, or equivalent division of general local government within the area for which the President declares a major disaster, emergency, or terrorist event, or in a county, parish or division that is adjacent to such an area, during the period for which such designation is in effect. 
(c)Department of defense resourcesThis section does not restrict the use of Department of Defense resources in the provision of major disaster assistance under this Act. 
308.Nondiscrimination in assistance after major disasters, emergencies, and terrorist events 
(a)In generalThe President shall issue, and may alter and amend, such regulations as may be necessary for the guidance of personnel carrying out Federal assistance functions at the site of a major disaster, emergency, or terrorist event. Such regulations shall include provisions for ensuring that the distribution of supplies, the processing of applications, and other relief and assistance activities shall be accomplished in an equitable and impartial manner, without discrimination on the grounds of race, color, religion, nationality, sex, age, or economic status. 
(b)Entities providing disaster assistance 
(1)In generalAs a condition of participation in the distribution of assistance or supplies under this Act or of receiving assistance under this Act, entities of State and local government, non-governmental organizations, quasi-governmental organizations, and other organizations, shall be required to comply with any regulations relating to nondiscrimination that are promulgated by the President under subsection (a) and any such other regulations applicable to activities carried out within an area affected by a major disaster, emergency, or terrorist event as the President determines may be necessary for the effective coordination of relief efforts. 
(2)Small business concernsIn awarding contracts or agreements for debris clearance, distribution of supplies, reconstruction, and other assistance activities relating to a major disaster, emergency, or terrorist event, a Government agency, entity of State or local government, non-governmental organization, quasi-governmental organization, or other organization shall fully consider utilizing expedited procurement tools for small business concerns, socially and economically disadvantaged small business concerns, small business concerns owned and controlled by service-disabled veterans, and HUBZone small business concerns (as those terms are defined in the Small Business Act (15 U.S.C. 631 et seq.)).. 
 
